Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-14 received on 12/23/2020 have been examined, of which claims 1, 6, 8 and 13 are independent.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-5, 8-12, drawn to baseband unit (BBU) of base station changes the format of target subframe (service-idle/MBSFN) symbols from extended CP to normal CP; based on current cell traffic, classified in H04W 72/0446: wireless resource allocation where resource is slot, sub-slot or frame.
Group II. Claims 6-7, 13-14, drawn to radio unit (RU) – if N sampling points of each symbol detects that sampling points of first symbol is zero, turn off power amplifier at periodicity of first symbol and if second symbol has data, turn on power amplifier at periodicity of second symbol., classified in H04W52/0206: Power management power saving in base stations.
Inventions of group 1 and group 2 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of modifying format of the service idle subframe based on cell traffic volume has separate utility compared to the subcombination of sampling symbol and controlling power amplifier based on the data.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

During a telephone conversation with attorney Jonathan Solomon (Reg # 64869) on 8/30/2022 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-5, 8-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-7, 13-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The abstract of the disclosure is objected to because the abstract is indicating only radio unit processing for the power amplifier control, without indicating the baseband unit method and apparatus regarding modifying cyclic prefix related format of the subframe for energy saving. Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 8-9, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 1 and 8 recite “wherein after modifying the format of the target subframe, symbol periodicities of symbols in the target subframe are the same”. It is unclear if the symbol periodicities of symbols in the target subframe are same as the subframe before modification or to other subframe or another format. Claims 3 and 10 clarify that the symbol periodicities and quantity of symbols in target subframe are the same as symbol periodicities and quantity of symbols in subframe with normal cyclic prefix.  Claims 2, 4-5, 9, 11-12 are rejected based on dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2017/000791, citation refers to attached translation pages 1-8) in view of Suo et al. (US 20130070635)

 Regarding claim 1, Liu teaches a symbol processing method (abstract describes energy saving method and device using sub-frame MBSFN format and symbol bitmap based on traffic), applied to a (page 3, lines 7-13: energy saving device comprising determining module, first and second processing units; further page 5 line 7-10 describe the baseband part performing symbol processing for the indicated subframe), wherein the method comprises: 
determining, based on a current traffic volume of a cell, a target subframe in which energy saving is required (page 4, lines 1-6: step 11: when it is judged that the energy saving condition is satisfied according to the traffic volume, the subframe that needs to be saved is determined, when traffic is low, the subframe is determined to be closed), wherein the target subframe is a service-idle subframe (page 4, lines 1-9: step 11-12: when the traffic volume is low, the user data is concentrated in specific subframe and the statistical result in statistical period determines the close specific subframe; here, the subframe determined to be close is considered service-idle subframe); and 
modifying a format of the target subframe (page 4 lines 7-9: the subframe that needs to be saved is set to the MBSFN subframe format), wherein after modifying the format of the target subframe, symbol periodicities of symbols in the target subframe are the same (page 4 line 46 – page 5 line 13: in step 13, the configuration information of MBSFN subframe is indicated based on traffic volume, however the baseband part does not need to change the symbol level processing of the subframe format, and can still perform symbol processing according to the regular CP).

Liu teaches the energy saving method and device, determining to save energy in subframe based on traffic volume and to indicate the changed format of subframe as MBSFN to the terminal, but not changing the symbol level processing according to normal CP. The processing is performed by energy saving device comprising determining module, first and second processing units; the power amplifier in radio unit and baseband unit processing the symbols in subframe. However, the reference does not explicitly indicate baseband unit determining and changing format. Suo is directed to energy saving in mobile communication system base station. 

Suo further teaches a symbol processing method, applied to a baseband unit (para 87-93: in FIG. 5, where the BBU includes a statistic unit 501, a determination unit 502, a decision unit 503, a base station scheduler 504, a baseband data processing unit 505; the baseband unit determines downlink traffic, MBSFN subframe with no data, and informs RRU with specific value). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine energy saving technique using MBSFN format as taught by Liu with the energy saving processing using MBSFN subframe performed by baseband unit as taught by Suo for the benefit of reducing energy consumption as taught by Suo in abstract.

 Regarding claim 8, Liu teaches a (page 3, lines 7-13: energy saving device comprising determining module, first and second processing units; further page 5 line 7-10 describe the baseband part performing symbol processing for the indicated subframe), comprising: 
at least one processor, the at least one processor (page 7: each module or unit being implemented by executing program stored in memory by a processor) configured to: 
determine, based on a current traffic volume of a cell, a target subframe in which energy saving is required (page 4, lines 1-6: step 11: when it is judged that the energy saving condition is satisfied according to the traffic volume, the subframe that needs to be saved is determined, when traffic is low, the subframe is determined to be closed), wherein the target subframe is a service-idle subframe (page 4, lines 1-9: step 11-12: when the traffic volume is low, the user data is concentrated in specific subframe and the statistical result in statistical period determines the close specific subframe; here, the subframe determined to be close is considered service-idle subframe); and 
modify a format of the target subframe (page 4 lines 7-9: step 12: the subframe that needs to be saved is set to the MBSFN subframe format), wherein after modifying the format of the target subframe, symbol periodicities of symbols in the target subframe are the same (page 4 line 46 – page 5 line 13: in step 13, the configuration information of MBSFN subframe is indicated based on traffic volume, however the baseband part does not need to change the symbol level processing of the subframe format, and can still perform symbol processing according to the regular CP).

Liu teaches the energy saving method and device, determining to save energy in subframe based on traffic volume and to indicate the changed format of subframe as MBSFN to the terminal, but not changing the symbol level processing according to normal CP. The processing is performed by energy saving device comprising determining module, first and second processing units; the power amplifier in radio unit and baseband unit processing the symbols in subframe. However, the reference does not explicitly indicate baseband unit determining and changing format. Suo is directed to energy saving in mobile communication system base station. 

Suo further teaches a baseband unit (para 87-93: in FIG. 5, where the BBU includes a statistic unit 501, a determination unit 502, a decision unit 503, a base station scheduler 504, a baseband data processing unit 505; the baseband unit determines downlink traffic, MBSFN subframe with no data, and informs RRU with specific value). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine energy saving technique using MBSFN format as taught by Liu with the energy saving processing using MBSFN subframe performed by baseband unit as taught by Suo for the benefit of reducing energy consumption as taught by Suo in abstract.

 Regarding claim 2 and 9, Liu further teaches wherein after modifying the format of the target subframe (page 4 lines 7-9: step 12: the subframe that needs to be saved is set to the MBSFN subframe format), notifying a terminal of configuration information of the target subframe (page 4, lines 46-page 5 lines 10: notifying the configuration information of the terminal MBSFN subframe by the system message SIB2), and wherein the configuration information comprises at least a quantity of target subframes and location information of the target subframes (page 5, lines 1-6: the configuration information of the MBSFN subframe is located in the mbsfn-subframeconfiglist field in the system message SIB2 and when energy saving configuration is an MBSFN sub-frame, the location is changed according to the traffic volume).

Suo further teaches wherein the terminal avoids measuring the target subframe (Para 70: the UE is notified in broadcast information at the network side of which sub-frame is configured as an MBSFN sub-frame, and the UE for which there is no MBMS service will not demodulate the MBSFN sub-frame; and the UE will listen to only an MCCH service of a relevant MBSNF area in the case that there are a plurality of MCCHs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine energy saving technique using MBSFN format as taught by Liu with the energy saving processing using MBSFN subframe performed by baseband unit as taught by Suo for the benefit of reducing energy consumption as taught by Suo in abstract.

 Regarding claim 3 and 10, Liu further teaches wherein the target subframe is a multimedia broadcast multicast service single frequency network (MBSFN) subframe (page 4 lines 7-9: step 12: when the subframe that needs to be saved, meets the condition of being set to the MBSFN subframe, the subframe that needs to be saved is set to the MBSFN subframe format), and wherein modifying the format of the target subframe (page 4 lines 7-9: step 12: the subframe that needs to be saved is set to the MBSFN subframe format) comprises: 
modifying a format of a symbol that uses an extended cyclic prefix and that is in the target subframe to a format of a symbol with a normal cyclic prefix (page 4, lines 18-36 describes the MBSFN subframe format with regular CP and extended CP with CFI =2; page 5 lines 5-13 describe that the subframe is indicated as MBSFN, but baseband part performs symbol processing according to regular CP; page 6 lines 15-18 describe the symbol energy bitmap of MBSFN subframe as 14 symbols), wherein the symbol periodicities of the symbols in the target subframe are the same as a symbol periodicity of the symbol with the normal cyclic prefix (page 6 lines 15-18 describe the symbol energy bitmap of MBSFN subframe as 14 symbols; symbol timing alignment and the symbol energy bitmap according to timing correspondence between MBSFN and regular CP subframe is described in page 4 lines 18-52), and wherein a total quantity of symbols of the target subframe is the same as a total quantity of symbols of a subframe with the normal cyclic prefix (page 6 lines 15-18 describe the symbol energy bitmap of MBSFN subframe as 14 symbols; subframe with normal CP has 14 symbols, while subframe with extended CP has 12 symbols).

 Regarding claim 4 and 11, Liu further teaches wherein before determining, based on the current traffic volume of the cell, the target subframe in which energy saving is required (page 6, lines 1-3: the MBSFN energy saving process starts after the symbol energy saving function is turned on; page 4, lines 1-6: step 11: when it is judged that the energy saving condition is satisfied according to the traffic volume, the subframe that needs to be saved is determined, when traffic is low, the subframe is determined to be closed), 
determining whether a target-subframe-related configuration function is in an enabled state (page 6, lines 1-3: the MBSFN energy saving process starts after the symbol energy saving function is turned on); and 
in response to determining that the target-subframe-related configuration function is in the enabled state, determining, based on the current traffic volume of the cell, the target subframe in which energy saving is required (page 6, lines 1-11: the MBSFN energy saving process starts after the symbol energy saving function is turned on; process steps s101, s201, s301: determining the current traffic volume is low and the subframe closing condition is met).

 Regarding claim 5 and 12, Liu further teaches wherein determining, based on the current traffic volume of the cell, the target subframe in which energy saving is required (page 4, lines 1-6: step 11: when it is judged that the energy saving condition is satisfied according to the traffic volume, the subframe that needs to be saved is determined, when traffic is low, the subframe is determined to be closed) comprises: 
detecting the current traffic volume of the cell based on a preset periodicity (page 4, lines 1-9: step 11-12: when the traffic volume is low, the user data is concentrated in specific subframe and the statistical result in statistical period determines the close specific subframe; the statistical period to determine the concentration of traffic and idle subframes due to traffic is considered preset periodicity); and 
determining, based on the detected current traffic volume, the target subframe in which energy saving is required within the preset periodicity (page 4, lines 1-9: step 11-12: when the traffic volume is low, the user data is concentrated in specific subframe and the statistical result in statistical period determines the close specific subframe), wherein determined content comprises at least a quantity of target subframes and location information of the target subframes (page 4 lines 43-45: the subframe number needs to follow the configuration of the subframe number in the structure parameter mbsfn-subframeconfiglist in the system message SIB2).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/2/2022